DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-27 in the reply filed on 08/23/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: 
Par. 8 – Fig. 2a appears to be a view of Fig. 2 and not Fig. 3.
Par. 25, line 4 – should recite “second position” to correct spelling.
Par. 46, line 1 – should recite “tines 210a” to be consistent.
Par. 84, line 9 – appears to be an incomplete sentence in reciting “[w]hen the controller 800 determines that the tray 900, the controller sends a signal”. It is unclear what the controller determines about the tray (e.g., moves into a certain position, when the tray has received a prespecified number of cooked food products, etc.).
Par. 89, line 1 – should remove the word “an” to recite “support [[an]] a control device”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both a holding compartment and a heated compartment (see specification, par. 41).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character "R" as illustrated in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear how the object labeled as reference character 910 in Fig. 16 is a "tray position" (see par. 50). Said object appears to be labeled as the cooked food .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim  objected to because of the following informalities:  
Claim 1, line 3 should recite “from the plurality of stacked trays”.
Claim 1, lines 4-6 should recite “receive a cooked food product, … receives the cooked food product thereon”.
Claim 1, line 10 should recite “the cooked food product”.
Claim 2, line 8 should recite “cooked food products” to maintain consistency of terms.
Lines 2-3 of claim 3, line 4 of claim 4, line 2 of claim 6, lines 2 and 5 of claim 23, and line 3 of claim 25 should recite “the cooked food product” to maintain consistency of terms.
Claim 8, line 2 – claim 1, from which claim 8 depends, recites “a tray”. It is suggested to amend claim 8 to clarify that the tray recited in claim 8 is “the tray”, “a given tray”, or “one of the plurality of trays”.
Claim 9, line 4 – should be amended in view of claim 8.
Claim 11 appears to recite similar subject matter as claim 10 from which it depends.  In particular, both claims 10 and 11 recite that the first and second tracks extend into the enclosure. The addition of the tracks being biased, as recited in claim 11, does not appear to change how the tracks are extended into the enclosure.
Claim 18 is suggested to recite “wherein the at least one sensor comprises a first and second sensor”.
Claim 18, line 2 should recite “the first sensor”.
Claim 18, lines 3-4 should recite “the second sensor”.
Claim 19, line 2 should recite “support the plurality of trays”.
Claim 20, lines 2-3 “includes two doors that in combination when in a closed position” lacks proper grammar. It is suggested to recite “two doors that, in combination and when in a closed position, enclose”.
Claim 21, line 2 lacks proper grammar in reciting “wherein the two doors define an aperture when in the two doors”.
Claim 22, line 3 – it appears that the claim should recite “plurality of access doors”.
Claim 25, line 4 – claim 1, from which claim 25 depends, recites “a tray”. It is suggested to amend claim 8 to clarify that the tray recited in claim 8 is “the tray”, “a given tray”, or “one of the plurality of trays”.
Claim 27, line 2 should recite “cooking the food product”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an enclosure configured to receive a plurality of stacked trays. Claim 1 also recites a holding compartment with a shuttle capable of supporting a plurality of trays in a vertical arrangement. It is unclear from the claim whether the plurality of trays in each of the enclosure and the holding compartment are separate pluralities of trays or whether the trays are shared between the enclosure and holding compartment.
In claim 1, it is unclear where the shuttle and second position are located. Claim 1 appears to indicate that the second position is either in the holding compartment or is in communication with the enclosure via the shuttle (i.e., the second position is described as where the lifted tray receives the cooked food product from the fork which is described as being in the enclosure). Par. 50 of the specification describes the second position as being disposed outside the heated compartment 300 (which is being interpreted as the holding compartment to further examination in view of a 35 U.S.C. 112(b) rejection made below against claims 22 and 25-26). Thus, it is unclear whether the shuttle is located in the enclosure and the holding compartment, and movable therebetween at the first and second positions, or if the shuttle is located in the holding compartment and in communication with the enclosure in the second position.
Claims 1 and 2 each recite a first and second position.  However, the first and second positions recite in each of the claims are different types of positions. Claim 1 recites a holding compartment with a shuttle movable between a first position and a second position. Claim 2 recites a tray comprising first and second positions. The same terms are therefore being used to recite positions of different parts. 
Additionally, due to the use of the same terms for different parts, it is unclear in claim 2 what positions are being referred to in the limitation of “where the tray is configured to receive a plurality of stacked cooked food products in the first position and to receive another plurality of stacked food products in the second position”. Additionally, it is unclear from the wording of claim 2 whether the first and second positions of the tray refer to locations in space where the tray is moved to and from or locations on the trays (i.e., positions upon the tray 910, 920 of Fig. 3).  Par. 42 of the specification and Figs. 3-4 appear to indicate that the first and second positions indicate that the positions refer to locations on the trays. 
It is suggested to recite “first and second shuttle positions” when referring to the position of the shuttle  and “first and second tray positions” when referring to the positions 910, 920 of the tray to improve clarity (see at least par. 84 for support). An alternative suggestion is to replace “positions”, when referring to the positions 910, 920 of the tray, with “sections” or “compartments” as the term “position” is commonly used to denote a location in space while “sections” and “compartments” are commonly used to denote designated spaces. Claim 23 should be similarly amended in view of any amendments to claim 2 from which claim 23 depends.
Claim 2, line 2 recites “a tray”. It is unclear whether this is one of or each of the trays from the plurality of stacked trays recited in claim 1, the lifted tray, or an entirely different tray.
Claim 10 recites the limitation "housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 25-26 recites the limitation "heated compartment".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the specification recites both “heated compartment 300” and “holding compartment 300” (see specification, pars. 41). It is unclear whether these are intended to be the same or separate limitations. For purposes of continued examination, the “heated compartment” and “holding compartment” are being interpreted as the same limitation. It is further noted that the term “heated compartment” is the term that is primarily used within the specification.
Claims 3-9 and 11-27 are rejected based on the dependency from claims 1, 2, and/or 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that  Claim 2 therefore do not further limit the subject matter of claim 1, from which they depend, and instead recites subject matter that is less limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claims 23 and 24 are rejected based on the dependency from claim 2. Examiner notes that claim 23 and pars. 41-42 of the specification describe using the system to stack a plurality of food items onto the tray at either the first or second position rather than using the system to put a stack of food items onto the tray at said positions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neeper (U.S. 2007/0172396 A1). Examiner notes that claim 1 includes reference to Merriam-Webster (Merriam-Webster, Claw definition) as evidence of a dictionary term and not as art for combination.
In regards to claim 1, Neeper describes  an automated management system (Neeper, Abstract), comprising: an enclosure (Neeper, housing 102 and/or storage compartment 110), the enclosure is configured to receive a plurality of stacked trays (Neeper, claim 1; Fig. 1; par. 49), and an elevator that is configured to lift a tray from a plurality of stacked trays when received within the enclosure to a position where the lifted tray can receive the sample (Neeper, pars. 14, 18, 47, 63 – vertical carousel), , a holding compartment with a shuttle (Neeper, par. 52 – modules 160, 162, 164 are located on the front of the tray shuttle on the opposite side from a storage compartment), the shuttle longitudinally movable between a first position within the holding compartment (Neeper, Fig. 1 – first position is a stored position within the storage compartment) and a second position disposed to support the lifted tray in a position (Neeper, Fig. 1; par. 52 – the shuttle moves one or more trays to a module in a second position) to receive a cooked food product from the fork (Neeper, pars. 52 and 56 - the claw-like mechanism that grasps and moves the vials to/from the trays is considered a fork; see also Merriam-Webster 4th definition).
	Neeper does not describe food products. Instead, Neeper describes an automated storage system for storing samples (Neeper, par. 2).  However, the management system of claim 1 and the system of Neeper can be used to manage any type of object held on trays as there is no limitation that would make such systems only operable with food products.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the automated storage system of Neeper to be used with food products. 
Neeper does not describe the second position supporting the lifted tray in a position to receive a cooked food product from the fork. Neeper does describe the modules as being configured to perform some operation on the trays such as moving content to/from the trays (Neeper, par. 52). As noted above, it would have been obvious to modify Neeper to be used with food products.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to move a food item onto the tray using a fork (i.e., the claw-like mechanism) in one of the locations that the tray is moved to/from.
Neeper does not explicitly describe the holding compartment capable of supporting a plurality of trays in a vertical arrangement. While Neeper does describe the modules being able to receive more than one trays (Neeper, par. 52), the arrangement of the one or more trays received by the module is not described (i.e., vertical or horizontal arrangement).  Neeper describes the storage compartment as holding a plurality of trays in a vertical/stacked arrangement.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to arrange the one or more trays received by a module in a vertical/stacked manner. The motivation to do so is to reduce the amount of space needed to keep the system.
Neeper does not explicitly describe an arrangement such that a lowest supported tray in the vertical arrangement is the tray most recently positioned within the holding compartment and the highest supported tray in the vertical arrangement is the tray that has been positioned within the holding compartment for the longest time. However, Neeper does describe a modular design that allows the system to be accessed at different elevations (Neeper, par. 17-19). The claims and specification do not provide a reason or motivation for this specific arrangement, or any advantages for this specific arrangement.  Accordingly, positioning the trays such that the tray that has been in the holding compartment for the longest time is the highest tray is an obvious design choice.
In regards to claim 2, Neeper describes the automated food management system of claim 1, further comprising a tray (Neeper, claim 1; Fig. 1; par. 49), wherein the tray comprises first and second positions that are spaced apart from each other (Neeper, Fig. 8d – the trays 806 and 812 have several separated sections that are spaced apart), wherein when the shuttle supports the tray when the shuttle is in the second position, the shuttle sequentially supports the tray such that one or more cooked food products are initially disposed within the first position upon the tray and then one or more food products are disposed within the second position upon the tray (Neeper, pars. 52 and 56 - the claw-like mechanism to grasp and move the vials to/from the trays).
	Neeper does not explicitly describe the tray being configured to receive a plurality of stacked cooked food products in each of the first and second positions.  Neeper provides that different types and sizes of sample containers can be used with the system (Neeper, par. 94).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use stackable containers. Additionally, as noted with respect to the 35 U.S.C. 112(d) rejection of claim 2, the specification describes stacking the cooked food products in each of the first and second positions rather than moving a stack of cooked food products.  Thus, for purposes of continued examination, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to stack items on the tray.  Doing so can be accomplished by simply allowing the system to move multiple items to the same location without first removing an item already there. The motivation to do so is to keep samples together.
In regards to claim 7, Neeper describes the automated food product management system of claim 1, wherein the elevator is configured to dispose the tray from the plurality of stacked trays onto the shuttle when the elevator is lifted to a top position (Neeper, par. 63 – the system has a modular design that allows the system to be accessed at different elevations along the height of the vertical carousel).
In regards to claim 8, Neeper does not explicitly describe the automated food product management system of claim 1, wherein the elevator engages a tray within the enclosure by approaching the tray from the plurality of stacked trays from above the tray. However, Neeper describes a vertical carousel that forms a loop of tray carriers such that at some points along the loop, the vertical carousel engages with the tray carriers from above (Neeper, par. 46; Fig. 3a). Additionally, as provided with respect to claim 7, the system has a modular design that allows the system to be accessed at different elevations and locations along the height of the vertical carousel (Neeper, par. 63). Accordingly, the vertical carousel engages with the tray carriers by approaching the tray from above.
In regards to claim 9, Neeper describes the automated food product management system of claim 8, wherein the elevator comprises a plurality of fingers that are biased radially outwardly and are translated inwardly as the elevator passes downwardly with respect to an edge of a tray (Neeper, par. 49; Fig. 3c – the tray slots that extend inwardly to hold the tray carriers in position, at their edges, as the carriers move about the vertical carousel), wherein when the plurality of fingers return to their outward position as the elevator passes below the edge such that the plurality of fingers are each disposed below and in alignment with the edge (Neeper, Id.), such that upward movement of the elevator also lifts the tray due to the engagement of the plurality of fingers and the edge of the tray (Neeper, Id.).
In regards to claim 10, the automated food management system of claim 1, wherein the housing includes first and second walls that establish the enclosure, wherein a first track is disposed upon at least a portion of the first wall and extends into the enclosure (Neeper, Fig. 3b; pars. 46-47 – the carousel track 120 is located on a first side of the storage compartment 110). Neeper does not explicitly describe a second track disposed upon at least a portion of the second wall and extends into the enclosure, wherein each of the first and second tracks align the tray within the housing in a position to be received by the elevator.  However, it would have been obvious as an optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to include a second track on a second wall opposite the carousel track 120 on a first wall.  The motivation to do so is to ensure that the trays remain in a leveled position and to distribute the weight to limit the strain on the carriers and carousel mechanism.
In regards to claim 11, Neeper describes the automated food management system of claim 10, wherein the first and second tracks are biased toward a position where they extend into the enclosure (Neeper, Fig. 3b; pars. 46-47 – as noted with respect to the claim objections, this limitation is similarly recited in both claims 10 and 11. It would therefore be obvious to modify Neeper to explicitly recite a second carousel track for the reasons provided above with respect to claim 10), and can be urged into the respective first and second walls to allow a tray to be slid past the first and second tracks until the tray is aligned such that the first and second tracks are in registration with respective first and second receipt notches within the tray, wherein the tray is in the position to be received by the elevator (Neeper, par. 47 – carrier guides and guide arms attached to the carriers guide to guide the carriers into the carousel track).
In regards to claim 12, Neeper describes the automated food management system of claim 11, wherein an edge of the tray when sliding horizontally with respect to the first and second tracks is configured to contact each of the first and second tracks and urge the first and second tracks into the respective first and second walls (Neeper, par. 47).
In regards to claim 13, the automated food management system of claim 1, further comprising a sensor that determines the presence or absence of one or more trays within the enclosure (Neeper, pars. 45 and 53 – trays include bar codes that can be scanned to permit tracking of samples on the tray).
In regards to claim 14, Neeper describes the automated food management system of claim 1, wherein the elevator comprises a sensor that is configured to detect whether the elevator is vertically aligned with respect to a tray within the enclosure (Neeper, par. 65 – sensing device determines if the tray shuttle is aligned with the carousel).
In regards to claim 15, Neeper does not explicitly describe the automated food management system of claim 1, wherein the holding compartment comprises first and second vertical belts that face each other, wherein when the shuttle is in the first position the shuttle extends between the first and second belts such that motion of the first and second belts lifts a tray disposed upon the shuttle vertically off of the shuttle. However, Neeper describes a vertical carousel that uses a track 120 and drive chain 125 to rotate (Neeper, par. 47; Fig. 3b). Neeper further depicts vertical carousel that has tray slots on each end of the tray carrier (Neeper, Fig. 3c; par. 49). Thus, while Neeper does not explicitly describe a second vertical belt facing the vertical carousel track 120, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include a track on each end of the tray carriers. The motivation to do so is to make moving the carousel easier by lessening the load that a single track would have to carry by distributing the load with a second track on the opposing side of the mechanism.  Adding the second track would also improve the stability of the tray carriers as each end of the tray carrier would be secured.
In regards to claim 16, Neeper describes the automated food management system of claim 15, wherein the first and second vertical belts each comprise a plurality of spaced ledges (Neeper, Fig. 3c; par. 49 – tray slots 324 are located on each side of the tray carrier at regular intervals), wherein the plurality of ledges on each of the first and second vertical belts are aligned in registry with a ledge upon the opposite belt (Neeper, Id.), wherein the plurality of ledges upon each of the first of the respective first and second belts are spaced at a distance greater than a height of the tray such that a plurality of vertically spaced trays can be simultaneously be disposed within the holding cabinets at different vertical positions therewithin (Neeper, Id. – further depicts not including tray carriers on some of the ledges to allow taller containers to be placed on a tray carrier).
In regards to claim 17, Neeper does not describe the automated food management system of claim 16, wherein the holding compartment includes at least one sensor that is configured to detect a tray positioned upon the spaced ledges at a first predetermined vertical height above a floor of the holding compartment. Neeper does describe optical sensors that detect the presence of a container in the cavity (Neeper, par. 86). It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include sensors to detect a tray on a tray carrier using the optical sensors of Neeper. The motivation to do so is to help ensure that trays and containers are accounted for and have been replaced on the vertical carousel.
In regards to claim 19, Neeper describes the automated food management system of claim 15, wherein the holding compartment is configured to support a plurality of trays between the first and second belts and disposed in a spacing vertical relationship extending from a position where the shuttle is in the first position (Neeper, Fig. 3c; par. 49), wherein the holding compartment comprises a plurality of access doors that are independently openable and are disposed at each respective vertical position of the plurality of trays (Neeper, Fig. 11a; par. 63).
In regards to claim 20, Neeper describes the automated food management system of claim 19, wherein each of the plurality of access doors includes two doors that in combination when in a closed position enclose the tray within the holding compartment and can be moved to an open position to allow for removal of the tray disposed in registry with the two doors from the holding compartment (Neeper, pars. 8 and 53 – known in art that storage areas can have doors that open to allow access to the trays).
In regards to claim 21, Neeper does not explicitly describes the automated food management system of claim 20, wherein the two doors define an aperture when in the two doors are in the closed position, wherein the aperture is configured to allow a user to extend one or more fingers through the aperture to pull the tray out of the holding compartment, wherein pulling the tray urges the two doors to rotate toward the open position. The way the door is opened in Neeper is not explicitly described. In claim 21, the doors are a type that are opened by pushing against the doors.  These types of doors are well-known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to include doors that are opened by pushing against the door.  Additionally, the claims and specification do not provide a reason or motivation for having a user pull the tray out through an opening in the doors.  However, there are a limited number of ways that a door can be opened. Accordingly, an aperture to allow a user to pull on the object opening the door is considered an obvious design choice.
In regards to claim 22, Neeper describes the automated food management system of claim 19, wherein each of the plurality of access doors are supported by a frame (Neeper, door 167 of Fig. 3a is supported by the housing body of the module 164). Neeper does not describe wherein the frame and each of the plurality of access can be removed from the heated compartment as a single component without any tools. However, it is well-known that doors and door frames can be made to be removable without any tools. This can be accomplished by using securing mechanisms (e.g., screws) that can be removed by hand by a user.  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to use a toolless means of securing a section of the housing.  The motivation to do so is to allow easier access to the internals of the system to allow for easier maintenance. As previously noted with respect to a 35 U.S.C. 112(b) rejection, “heated compartment” is being interpreted as “holding compartment”.
In regards to claim 23, the automated food management system of claim 2, further comprising a controller in communication with a first sensor that identifies a cooked food product disposed over or upon the fork (Neeper, par. 53 and 86 – sensors connected to controllers that are used to monitor the system including the sample, container, pick head, and cavity), wherein the first sensor upon identification of the cooked food product provides a signal that causes the fork to rotate downwardly to allow a food product disposed upon the fork to fall into the tray either into the first position of the tray or the second position of the tray depending upon the position of the shuttle with respect to the fork (Neeper, pars. 53 and 86 – a bar code reader identifies the container and checks containers in and out based on what is identified including moving the container to a tray), wherein the controller is configured to control the position of the shuttle to initially allow a first plurality of cooked food products to be stacked in the first position of the tray and then a second plurality of cooked food products to be stacked in the second position of the tray (Neeper, par. 18, 63, and 69 – system controller controls the tray shuttle), wherein when the controller determines that a predetermined number of cooked food products are disposed in the first and second positions of the tray, the controller directs the shuttle to move to the first position (Neeper, Id.).
In regards to claim 24, Neeper does not describe the automated food management system of claim 23, further comprising a user controlled manual override which when initiated causes the controller to direct the shuttle to move to the first position regardless of the number of cooked food products disposed within the tray as long as there is at least one cooked food product disposed within the tray.  Neeper describe allowing a user to input commands into the system to select the desired containers (Neeper, par. 61; Fig. 14). Neeper therefore describe systems that allow users to input commands.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper to include a manual override other commands including moving the tray. The motivation to do so is to allow the user to stop the system if there is an issue and to move the tray to a “default” position so that the system can be diagnosed safely.
Claim(s) 3, 18, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neeper as applied to claim 1 above, and further in view of Sands '558 (U.S. 2003/0196558 A1)[ 4 ].
In regards to claim 3, Neeper does not describe the automated food management system of claim 1, wherein the fork is configured to periodically receive a cooked food product from a conveyor that transports a cooked food product from a grilling apparatus.
	Neeper describes moving samples between different modules including a module that de-frosts. Sands ‘558 describes an automated grill that includes a conveyor belt assembly that is used in conjunction with a grill to cook food items (Sands ‘558, par. 9).  Both Neeper and Sands ‘558 describe heating items.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘558 to include a module that grills the item. The motivation to do so is to increase the testing capabilities of the system.
In regards to claim 18, Neeper does not describe the automated food management system of claim 17, wherein the at least one sensor is first and second sensors, a first sensor is positioned at the first predetermined vertical height above the floor of the holding cabinet and a second sensor is positioned at a second predetermined vertical height above the floor which is higher than the first predetermined height, wherein the second sensor is configured to provide a signal when a tray is aligned with the second sensor.
As noted with respect to claim 17, from which claim 18 depends, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include sensors to detect a tray on a tray carrier using the optical sensors of Neeper. Claim 18 recites two sensors that are used to detect a tray at two different positions. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  implement multiple sensors that detect the presence of a tray/container on a tray carrier in Neeper using multiple optical sensors. The motivation to do so is to allow different processing modules (e.g., those located on different floors as provided in Fig. 11a of Neeper) to independently detect a presence on the tray carrier. The motivation to do so is to allow modules to act separately. Using additional sensors also allows the system to monitor for any issues in a large scale system (i.e., a system that spans multiple floors of a facility).
Additionally, Neeper does not describe wherein the signal is received by a controller that operates a grill that is configured to automatically cook food products and causes the grill to cease cooking further food products until the tray is removed from alignment with the second sensor. However, for similar reasons as provided with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘558 to include a module that grills the item. However, Sands ‘558 does not describe a signal that causes the grill to cease cooking until the tray is removed from a predefined position.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to halt the activity of a given module until a tray is moved from a predefined position. The motivation to do so is to reduce damage to a sample and/or food product (e.g., overcooking or getting too warm in a defroster) by managing the application of heat.
In regards to claim 25, Neeper describes the automated food management system of claim 1, further comprising a controller in communication with a first sensor disposed to monitor the enclosure, a second sensor that monitors for a cooked food product being positioned upon the fork, and a third sensor that monitors for a tray being disposed at a predetermined vertical position within the heated compartment (Neeper, par. 53 and 86 – sensors connected to controllers that are used to monitor the system including the sample, container, pick head, and cavity). It is noted that the term “heated compartment” is being interpreted as “holding compartment” in view of the 35 U.S.C. 112(b) rejection of claim 25.
Neeper does not describe wherein the controller communicates with an automated grill that cooks a food product that after being cooked is moved to a position to be disposed upon the fork, wherein the controller provides a signal to prevent the automated grill from cooking additional food products when the third sensor identifies a tray being disposed at the predetermined vertical position, or when the first sensor detects that there are no trays positioned within the enclosure. However, Neeper does describe using controllers to control the system and modules (Neeper, par. 53).
Sands ‘558 describes an automated grill that includes a conveyor belt assembly that is used in conjunction with a grill to cook food items (Sands ‘558, par. 9).  The grill and conveyor of Sands ‘558 are controlled by a controller (Sands ‘558, claim 11; par. 53-55). Both Neeper and Sands ‘558 describe automated systems that heat items.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘558 to include a module that grills the item that is controlled by a controller. The motivation to do so is to increase the testing capabilities of the system that is integrated into, and controlled by, the system at large.
In regards to claim 26, Neeper describes the automated food management system of claim 25, wherein the controller further controls the position of the shuttle (Neeper, par. 48). Neeper does not explicitly describe wherein when the controller determines that the automated grill is not cooking any food products the controller causes the shuttle to move to the first position within the heated compartment such that any food products disposed upon the tray disposed upon the shuttle are positioned within the heated compartment. It is noted that the term “heated compartment” is being interpreted as “holding compartment” in view of the 35 U.S.C. 112(b) rejection of claim 26.
However, Neeper does describe a controller connected to the system and each of the modules that instruct the tray shuttle, pick head, and carousel to act once the modules have completed a task including moving the containers back to storage (Neeper, pars. 18, 53, 61, and 63). As noted with respect to claim 25, Sands ‘558 describes an automated grill.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘558 to include a controller that determines when the grill, implemented as a module as provided with respect to claim 25, has finished grilling the food and moving the trays back to storage. The motivation to do so is to ensure that containers are correctly stored.
In regards to claim 27, Neeper does not describe  the automated food management system of claim 26, wherein the controller determines that the automated grill is cooking a food product based upon a receipt of a signal initiated when a food product enters the grill to be cooked by the grill from a storage area, and wherein the controller is programmed with a duration of time that the food product takes to be cooked and to be moved to the fork after the signal that the food product enters the grill to be cooked by the grill has been received. At most Neeper describes a signal that is produced when the pick head that it has been loaded and using said signal to initiate movement of the pick head to the desired location (Neeper, par. 86).
	Sands ‘558 describes a food sensor that monitors for a food item is located on the loading device in a freezer to move the food item to the grill to be cooked (Sands ‘558, Abstract; pars. 6-7). While Sands ‘558 does not explicitly describe the controller being programmed with a duration of time that the food is to be cooked, the time needed can be determined as a function of the speed of the conveyor, which is controlled by the controller, and the length of the conveyor.  Thus, the controller of Sands ‘558 would be able to determine the duration of time that the food takes to be cooked.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘558 such that the controller is aware of the amount of time that an item is to be kept in a particular module (i.e., how long an item is to be kept in a module that utilizes a heating element). The motivation to do so is to improve system task scheduling (i.e., tracking how long the system can leave an item in a module to complete other tasks) and to provide feedback to a user.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neeper as applied to claim 1 above, and further in view of Sands '581 (U.S. 8,253,581 B2).
In regards to claim 4, Neeper does not describe the automated food management system of claim 1, wherein the fork extends in a cantilevered manner from an input, wherein the fork moves between an acceptance position and a release position as controlled by the input, wherein upon receipt of a cooked food product upon the fork in the acceptance position the fork rotates toward the release position.
Neeper describes a pick head that grasps the containers using a claw-like mechanism so that only the top of the container is grasped to avoid obscuring a bar code on the container (Neeper, par. 56).  Thus, so long as the bar code is not obscured, a substitution of another mechanism could be implemented without significantly altering the functionality of Neeper.  Sands ‘581 describes a loading device that includes an arm pivotal about a pivot point, where the arm rotates about the pivot point to load the item (Sands, ‘581, Figs. 5-6; col. 2, line 60-col. 3, line 6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Neeper in view of Sands ‘581 to include a pick head that rotates about a pivot point to release the container. The motivation to do so is to reduce the amount of moving parts in the claw-like mechanism (i.e., using a claw-like mechanism that releases using gravity rather than a mechanism that releases by actuating the claws).
In regards to claim 5, Neeper does not explicitly describe the automated food product management system of claim 4, wherein the cooked food product falls from the fork as the fork moves from the acceptance position toward the release position, wherein the cooked food product is maintained in a substantially horizontal position as the fork rotates from the acceptance position toward the release position and as the cooked food product falls off of the fork.
However, claim 5 is merely claiming that the orientation of the food product does not change between the acceptance position and the release position, and as the food product falls off of the fork. Neeper does not describe altering the orientation of the sample after it has been grasped or when the pick head releases the grasped sample.  Accordingly, from a broadest reasonable interpretation, the orientation of the sample is maintained as the sample is from being grasped by the pick head to being released. 
In regards to claim 6, Neeper describes the automated food product management system of claim 4, further comprising a first sensor that identifies a cooked food product disposed over or upon the fork (Neeper, pars. 56 and 86 – a bar code reader reads a bar code on the vial picked up by the claw-like mechanism; optical sensor produces a signal that tells the controller that a container is retained in the pick head), wherein the first sensor upon identification of the cooked food product provides a signal that causes the fork to rotate from the acceptance position to the release position (Neeper, pars. 53, 56, and 58 – bar code is read to identify the item before the samples are loaded into a tray).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2020/0385206 A1 describers a transport shuttle for a goods storage and distribution system that uses a gripper on an arm to move goods from storage trays to conveyors. U.S. 5,172,328 A describes an automated food preparation system that dispenses food from a storage area to a cooking station using a robotic arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761